UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4561


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS BROCKINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00438-REP-1)


Submitted:   June 14, 2016                 Decided:   June 16, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Patrick L.
Bryant, Appellate Attorney, Robert J. Wagner, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.     Dana J.
Boente, United States Attorney, David T. Maguire, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Curtis   Brockington          appeals     the    district     court’s       judgment

revoking his supervised release and sentencing him to 30 months’

imprisonment.      Brockington argues that his sentence was plainly

unreasonable because the district court did not properly weigh

the 18 U.S.C. § 3553(a) (2012) factors and failed to explain

adequately the sentence it imposed.                   We have reviewed the record

and   conclude    that        the   district      court      did    not     err    in    its

determination     or    explanation        of   Brockington’s         sentence.           See

United   States    v.    Webb,      738 F.3d 638,       640    (4th    Cir.    2013).

Accordingly,      we    affirm      the    district       court’s     judgment.           We

dispense   with        oral    argument       because        the    facts    and        legal

contentions    are     adequately         presented     in    the   materials       before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                            2